Citation Nr: 1241147	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for dermatophytosis of the bilateral feet and groin. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from March 2003 to March 2006 and from December 2007 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted entitlement to service connection and assigned of a noncompensable percent rating for dermatophytosis of the bilateral feet and groin, effective August 13, 2008. 

The Veteran indicated in an April 2009 statement of record that he wished to add molluscum contagiosum, a skin condition of the genital area, to his current claim in progress and additional new evidence concerning that skin disability was associated with the record in July 2009, all within one year of the issuance of the November 2008 rating decision.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  Thus, the November 2008 rating decision granting service connection and assigning a noncompensable rating for the Veteran's service-connected dermatophytosis of the bilateral feet and groin never became final.

After the Veteran inquired as to the status of his claim in November 2009, the RO continued the previously assigned noncompensable rating in a February 2010 rating decision.  The Veteran filed a timely Notice of Disagreement seeking a compensable evaluation for his service-connected skin disability in March 2010. 

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), such as occurred with this matter, remains an "original claim" and is not a new claim for an increased rating.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDING OF FACT

Dermatophytosis of the bilateral feet and groin has not been shown to affect at least 5 percent of the entire body, to affect at least 5 percent of exposed areas, or to require any intermittent systemic therapy.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for dermatophytosis of the bilateral feet and groin are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7813 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the increased rating issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed his service connection claim in August 2008.  The Veteran was notified by the RO via letters dated in September 2008 and May 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The Veteran was notified by the RO via an additional letter dated in December 2009 of the criteria for establishing an increased evaluation for his service-connected skin disability. 

The Board observes that the Veteran has appealed the propriety of the initially assigned noncompensable rating for his dermatophytosis of the bilateral feet and groin from the original grant of service connection. VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003.  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess v. Nicholson at 490.  In this case, the Veteran's claim for service connection for dermatophytosis of the bilateral feet and groin was granted and an initial noncompensable rating was assigned in the rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran submitted multiple written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating claim.

The Board is cognizant that the claims file and eFolder contain VA treatment records dated up to September 2009.  While the Veteran asserted that his lesions had returned in his August 2010 substantive appeal, the Board must highlight that he simply indicated that he planned to have his VA treatment provider remove them and that he did not report any reoccurrence of his service-connected skin disability during the May 2012 VA examination.  Thus, the Board finds that VA's duty to assist with respect to obtaining VA treatment records pertaining to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (2012).

The Veteran was also provided with VA examinations for his service-connected skin disability in October 2008, January 2010, and May 2012.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected skin disability under the applicable rating criteria.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2012), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran was assigned an initial noncompensable rating for his service-connected dermatophytosis of the bilateral feet and groin pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813 (2012).  Under Diagnostic Code 7813, dermatophytosis is rated as either disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 to 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability. 

The Board observes that the rating criteria for rating disfigurement and scars were revised effective October 23, 2008, but as the Veteran's claim was received prior to that date in August 2008, the older criteria apply to those particular rating criteria. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008); see also 73 Fed. Reg. 54,708 (Sep. 23, 2008).  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage.  Additionally, Diagnostic Code 7803 provides for a 10 percent rating for unstable, superficial scars and Diagnostic Code 7804 allows for a 10 percent rating for superficial scars that are painful on examination.  Under Diagnostic Code 7805, other scars will be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7805 (2008). 

Under Diagnostic Code 7806, a 10 percent evaluation is warranted when at least five percent, but less than 20 percent of the entire body is affected, or at least five percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12 month period.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008 - 2012). 

Factual Background and Analysis

In August 2008, the Veteran filed claims for entitlement to service connection for folliculitis of the genital area and recurring athlete's foot. 

In an October 2008 VA general medical examination report, the Veteran complained of suffering from a pimple like area above his naval that moved to his genital area both during and after service.  Current treatment involved shampoo of the genital area and past treatment included bacterial ointments and oral medication/antibiotics.  He reported suffering from athlete's foot on an intermittent basis both during and after service with past treatment identified as scrubbing with soap.  On physical examination, the Veteran was noted to have tinea cruris of the bilateral groin extending onto anterior thigh about three centimeters and tiny pustules on inner aspect of thighs, one tiny pustule on shaft of penis, and flaking skin rash ringing the bottom palmar side of each foot.  The examiner diagnosed folliculitis in the genital area, tinea cruris, and tinea pedis. 

VA treatment records dated in December 2008 showed complaints of rash on the groin/genitourinary area, dry skin, periodic folliculitis in the groin area, and persistent dermatophytosis of the thigh.  The examiner noted findings of intertrigo/tinea of the left groin as well as rash and other nonspecific skin eruption of the penile shaft.  He referred the Veteran to a fee based dermatology consultation due to questionable findings of molluscum contagiosum.

In an April 2009 VA Form 119 (Report of General Information), it was indicated that the Veteran called to inform the RO that he wished to add molluscum contagiosum, a skin condition of the genital area, to his current claim in progress. 

A February 2009 private treatment record from SJSC Dermatology (a VA fee-based dermatology consultation) was associated with the claims file in July 2009.  It revealed objective findings of multiple red umbilicated papules on the penis measuring one to three millimeters in size.  The examiner listed an assessment of molluscum contagiosum, prescribing the application of Cantharone for 16 lesions and Condylox to any new lesions.

An August 2009 VA TBI examination report findings dated in August 2009 showed no skin rashes, lesions, or ulcers. 

In a November 2009 VA Form 21-0820 (Report of General Information), it was indicated that the Veteran called inquiring about the status of his claim for molluscum contagiosum.

In a January 2010 VA skin examination report, the Veteran indicated that he had suffered from molluscum contagiosum since June 2008 on an intermittent basis.  He complained that it started as red inflammation and could stay like that.  The Veteran also reported that it then would pus up and would remain inflamed or just go away.  It was noted that he was not currently receiving any treatment for his intermittent skin condition.  The examiner listed a diagnosis of dermatophytosis of the bilateral feet and groin, currently asymptomatic.  He commented that the condition had a mild effect on the Veteran's usual occupation and daily activities.  It was noted that the sole finding, a small scar on the shaft of the penis, was consistent with the history of local ablation of molluscum contagiosum lesions.  He indicated that the Veteran was experiencing great apprehension of fear of relapse of the skin lesions he suffered previously.  Careful examination of all lower abdominal, penile, and scrotal skin surfaces (the sites of involvement before treatment) revealed no evidence of molluscum contagiosum or any other acute or chronic dermatosis.  Inspection of the foot skin surfaces bilaterally yielded negative findings as well.  An attached scar worksheet noted a superficial scar on the right side of ventral (anterior) shaft of penis, consistent with history of local ablation of molluscum contagiosum lesion measuring 0.6 centimeters (cm) x 0.6 cm with no tenderness, abnormal texture, adherence to underlying tissue, ulceration, breakdown, elevation or depression of the surface contour of the scar on palpation, discoloration, or limitation of motion or function.

In a May 2012 VA Skin Diseases Disability Benefits Questionnaire (DBQ), the examiner listed diagnoses for tinea of the feet and groin in 2003 as well as for molluscum contagiosum in 2009.  The Veteran reported that he had no recent treatment for tinea pedis or tinea cruris.  The examiner noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck, neoplasms, or systemic manifestations.  It was further noted that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  On physical examination, the examiner indicated that the Veteran had no visible skin conditions or any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to any conditions diagnosed above. 

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his service-connected dermatophytosis of the bilateral feet and groin.  There is no indication that the Veteran's dermatophytosis of the bilateral feet and groin is productive of disfigurement of the head, face or neck (Diagnostic Code 7800) or any scar findings necessitating the assignment of a compensable rating under applicable rating criteria (Diagnostic Codes 7801-7805).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in diagnostic code must be specifically explained).  Thus, the predominant disability picture is found to be one of dermatitis or eczema, which is rated under Diagnostic Code 7806.  Unfortunately, evidence of record has not shown that his service-connected skin disability affected at least 5 percent of his entire body, affected at least five percent of exposed areas, or required any systemic therapy during the appeal period.  

The Veteran has submitted written statements discussing the severity of his service-connected dermatophytosis of the bilateral feet and groin, including assertions that his service-connected skin disability resulted in large lesions that covered more than five percent of his entire body in 2009 as well as caused a daily, stressful impact on his life.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased skin symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any compensable evaluation is warranted.  As the statements from the Veteran are inconsistent with the evidence of record, the Board finds his assertions of increased skin disability symptoms to lack credibility as well as probative weight.  Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased skin symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claim for entitlement to an initial compensable evaluation for dermatophytosis of the bilateral feet and groin must be denied.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The Board is cognizant that the Veteran was noted to be unemployed due to little motivation to be around other people in the October 2008 VA examination report.  However, he later discussed his part-time employment as a security guard at a country club an August 2009 VA PTSD examination report.  The May 2012 DBQ examiner also specifically noted that the Veteran's skin conditions did not impact his ability to work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

Entitlement to an initial compensable evaluation for dermatophytosis of the bilateral feet and groin is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


